Citation Nr: 1729687	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  16-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to a disability rating in excess of 0 percent for bilateral hearing loss prior to April 29, 2015 and in excess of 10 percent from April 29, 2015.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served in the United States Navy from July 1956 through August 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In a July 2017 informal hearing presentation, the Veteran's representative argued that the Board should remand the Veteran's claim for another examination because the Veteran has consistently maintained that his hearing loss has worsened since he was last evaluated by a VA examiner in February 2014.  The Board notes that the Veteran submitted evidence of a progressively worsening hearing condition including a hearing test and audiology consult from Beckley VA Medical Center (VAMC) from April 29, 2015.  The Board notes that the AOJ granted the Veteran an increased rating of 10 percent for bilateral hearing loss on the basis of the April 2015 test results.  However, the Veteran has alleged the condition continues to worsen, and the Board received additional treatment records from Beckley VAMC, which were not reviewed by the AOJ.  

In light of the above, the Board finds that a remand is necessary in order to further assess the current severity of the Veteran's bilateral hearing loss.  On remand, the AOJ should make reasonable efforts to locate any outstanding relevant records and afford the Veteran an appropriate VA examination to fully assess his disability picture for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant treatment records from VA or private treatment providers.  The AOJ should make reasonable attempts to obtain all relevant outstanding evidence and associate it with the Veteran's record.

2. After all outstanding relevant records have been obtained, the AOJ should afford the Veteran another VA examination with an appropriate examiner to assess the current severity of the Veteran's hearing loss.  

3. After the above development has been completed, the AOJ must readjudicate the claims for entitlement to a rating in excess of 0 percent for bilateral hearing loss prior to April 29, 2015 and in excess of 10 percent from April 29, 2015.  If the benefit sought remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




